              Case 3:20-cv-04150-TSH Document 1 Filed 06/23/20 Page 1 of 11



 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Meryl Pomponio

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                         OAKLAND DIVISION
11   MERYL POMPONIO,                                      Case No.:
12
                           Plaintiff,                     COMPLAINT BY MERYL POMPONIO
13                                                        AGAINST TEMPKIN GROUP, INC., et al.,
      v.                                                  FOR DAMAGES AND INJUNCTIVE RELIEF
14                                                        RESULTING FROM VIOLATIONS OF 1)
15   TEMPKIN GROUP, INC., as an entity and doing          TITLE III OF THE AMERICANS WITH
     business as "Barocci Motor Group", KAMIL E.          DISABILITIES ACT OF 1990; 2) THE UNRUH
16   NINO, as an individual and trustee of The KH         CIVIL RIGHTS ACT; and 3) THE
     Nino Trust dated July 18, 2011, HELEN J.             CALIFORNIA DISABLED PERSONS ACT.
17   NINO, as an individual and trustee of The KH
18   Nino Trust dated July 18, 2011, ANTONE NINO, [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
     RITA NINO, GEORGE NINO, VIENNA 52, 54, 54.1, 54.2 and 54.3.]
19   NINO, and DOES 1-50, Inclusive,
20                         Defendants.
21
22
            Comes now the Plaintiff, MERYL POMPONIO, (hereafter, “Mrs. Pomponio” or “Plaintiff”)
23
24   through her Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las

25   Vegas, NV 89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied
26   her civil rights, hereby respectfully alleges, avers, and complains as follows:
27
28               THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL


            COMPLAINT BY POMPONIO AGAINST TEMPKIN GROUP, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -1-
                Case 3:20-cv-04150-TSH Document 1 Filed 06/23/20 Page 2 of 11



 1            1.     Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 2
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 3
     confined to using a mobility device to complete her day to day activities.
 4
              2.     In July 2018, Mrs. Pomponio was denied the full and equal access to a public
 5
 6   accommodation located at 12284 San Pablo Avenue, Richmond, CA 94805.

 7            3.     Mrs. Pomponio now asks that this Court stand up for her rights under the Americans
 8
     with Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled
 9
     Persons Act (“CDPA”).
10
11
      THE UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA,
12      OAKLAND DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                           PLAINTIFF TO SEEK JUSTICE
13
14            4.     The United States District Court has original federal question jurisdiction over this action

15   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with
16   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
17
     claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
18
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
19
20   1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state

21   law claims also arose from the same nucleus of operative facts or transactions.
22            5.     Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
23
     arose in the Northern District, specifically at the real property located at 12284 San Pablo Avenue,
24
     Richmond, CA 94805.
25
26            6.     The Oakland Division of the Northern District of California, is the proper division

27   because all claims herein arose at the real property located at 12284 San Pablo Avenue, Richmond, CA
28   94805.


              COMPLAINT BY POMPONIO AGAINST TEMPKIN GROUP, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                         -2-
                Case 3:20-cv-04150-TSH Document 1 Filed 06/23/20 Page 3 of 11



 1                                THE VICTIM AND THOSE RESPONSIBLE
 2
              7.     Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 3
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 4
     confined to using a mobility device to complete her day to day activities. Mrs. Pomponio is therefore
 5
 6   a “person with a disability” and a “physically disabled person” and has a “disability” or “medical

 7   condition” pursuant to the rules and regulations of the ADA, specifically 42 U.S.C § 12102 and Cal.
 8
     Civ. Code §§ 51 and 54.
 9
              8.     Defendants, TEMPKIN GROUP, INC., and Does 1-50 (hereafter, collectively or
10
     individually, “Tenant ”), operate as a business establishment, hold themselves out to the public, and do
11
12   business as “Barocci Motor Group” at 12284 San Pablo Avenue, Richmond, CA 94805, and have

13   substantial control over the interior and exterior of the building, the parking lot, and all spaces adjacent
14
     to such building.
15
              9.     Defendants, KAMIL E. NINO, HELEN J. NINO, ANTONE NINO, RITA NINO,
16
     GEORGE NINO, VIENNA NINO, and Does 1-50 (hereafter, collectively or individually, “Landlords”,
17
18   in their commercial real estate investment, owner, or landlord capacity), own, operate, manage, and

19   have substantial control over the real property, including the interior and exterior of the building,
20
     parking lot and all spaces adjacent to the buildings located at 12284 San Pablo Avenue, Richmond, CA
21
     94805.
22
              10.    Defendants, Does 26-50, are individuals, businesses, organizations, or entities which
23
24   entered into a contract with Defendants, Tenant, Landlord, and/or Does 1-50, as property managers or

25   franchisees for the real property and adjacent parking lot, and as such have substantial control over the
26
     real property located at 12284 San Pablo Avenue, Richmond, CA 94805.
27
28


              COMPLAINT BY POMPONIO AGAINST TEMPKIN GROUP, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                         -3-
              Case 3:20-cv-04150-TSH Document 1 Filed 06/23/20 Page 4 of 11



 1          11.     The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
 2
     whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who
 3
     therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
 4
     complaint to allege their true names and capacities at such times as they are ascertained.
 5
 6          12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,

 7   including Does 1-50, caused and are responsible for the below described unlawful conduct and
 8
     resulting injuries by, among other things, personally participating in the unlawful conduct or acting
 9
     jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
10
     policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the
11
12   unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal

13   access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
14
     entities under their direction and control.
15
16
                     MRS. POMPONIO WAS DENIED EQUAL ACCESS TO A
17             PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED

18          13.     Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
19   Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
20
     confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
21
     with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to
22
23   federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104.

24          14.     In July 2018, Mrs. Pomponio desired to go to and use the services, and/or buy products
25   at “Barocci Motor Group” which is located at 12284 San Pablo Avenue, Richmond, CA 94805.
26
            15.     While in the parking lot adjacent to, surrounding, or while inside the business “Barocci
27
     Motor Group”, Mrs. Pomponio personally encountered barriers that interfered with her ability to use
28


            COMPLAINT BY POMPONIO AGAINST TEMPKIN GROUP, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -4-
              Case 3:20-cv-04150-TSH Document 1 Filed 06/23/20 Page 5 of 11



 1   and enjoy the goods, services, privileges and accommodations offered by the facilities. Specifically,
 2
     while visiting the business establishment, Mrs. Pomponio had difficulty as the alleged accessible
 3
     parking stall and access aisle had improper slopes making it more difficult for her to use her wheeled
 4
     mobility device. In addition, the bathroom door was heavy and difficult to open while seated in her
 5
 6   wheeled mobility device. Finally, there were numerous items inside the bathroom that were out of

 7   reach making it more difficult for her to access them.
 8
             16.    Despite Mrs. Pomponio’s wish to patronize the businesses in the future, the above-
 9
     mentioned barriers constitute deterrents to access to the business, rendering the business’ goods,
10
     services, facilities, privileges, advantages, and accommodations unavailable to physically disabled
11
12   patrons such as herself.

13           17.    Mrs. Pomponio alleges, on information and belief, that Defendants knew that such
14
     barriers existed and that Defendants’ failure to remove the barriers was intentional as the particular
15
     barriers mentioned above were intuitive and obvious. Additionally, Defendants exercised control and
16
     dominion over the condition of the real property and building and had the financial resources to remove
17
18   such barriers. Furthermore, Mrs. Pomponio alleges, on information and belief, that such modifications

19   were readily achievable as removal of the above barriers could have been achieved without much
20
     difficulty or expense.
21
             18.    Mrs. Pomponio brings this lawsuit to encourage Defendants to ensure their property is
22
     accessible to all.
23
24
                                           FIRST CLAIM
25                               VIOLATION OF TITLE III OF THE ADA
26                                      (As to all Defendants)

27           19.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
28   allegation contained in all prior and subsequent paragraphs.


            COMPLAINT BY POMPONIO AGAINST TEMPKIN GROUP, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -5-
              Case 3:20-cv-04150-TSH Document 1 Filed 06/23/20 Page 6 of 11



 1          20.     The parking lot and building at the real property known as 12284 San Pablo Avenue,
 2
     Richmond, CA 94805 is owned, controlled, operated, leased, and managed by Defendants: Tenant,
 3
     Landlord, Does 1-50, or their agents. The business “Barocci Motor Group”, including their parking lot,
 4
     are open to the general public and as such is a “public accommodation” under 42 U.S.C. § 12181 and
 5
 6   28 C.F.R. § 36.104.

 7          21.     Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 8
     accommodation known as “Barocci Motor Group”, Defendants are prohibited from discriminating
 9
     against Plaintiff by denying her, on the basis of her disability, the full and equal enjoyment of the goods,
10
     services, facilities, privileges, advantages, or accommodations offered by the facilities.
11
12          22.     In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §

13   36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
14
     and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,
15
     and have proper policies, practices, and procedures to ensure that individuals with disabilities are
16
     afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
17
18   advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),

19   12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
20
            23.     Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
21
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
22
     confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
23
24   with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to

25   federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104. While at
26
     the interior, exterior, parking lot, or adjacent spaces, of the business known as “Barocci Motor Group”,
27
28


            COMPLAINT BY POMPONIO AGAINST TEMPKIN GROUP, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -6-
              Case 3:20-cv-04150-TSH Document 1 Filed 06/23/20 Page 7 of 11



 1   Plaintiff personally encountered a number of barriers that interfered with her ability, to use and enjoy
 2
     the goods, services, privileges and accommodations offered at the facility.
 3
            24.     Specifically, Defendants failed to ensure that such real property was equally accessible
 4
     to individuals with disabilities and medical conditions by having the following barriers at the real
 5
 6   property:

 7                a. There is no unauthorized vehicle parking signage at each driveway entrance to the off-
 8
                     street parking, or immediately adjacent to on-site accessible parking and visible from
 9
                     each parking space, in violation of 2013 CBC 11B-502.8 and 2016 CBC 11B-502.8;
10
                  b. The alleged accessible parking space(s) and access aisle(s)’ slope(s) exceed two
11
12                   percent (2%) in violation of 1991 ADAAG 4.6.3, 2010 ADAS 502.4 Exception, 2013

13                   CBC 11B-502.4 Exception and 2016 CBC 11B-502.4 Exception;
14
                  c. One or more of the alleged accessible parking spaces fail to have “VAN
15
                     ACCESSIBLE” identification signage in violation of 1991 ADAAG 4.6.1, 2010
16
                     ADAS 502.6, 2013 CBC 11B502.6, 2016 CBC 11B-502.6;
17
18                d. There are not enough accessible parking spaces, as the business owner’s park their

19                   own cars in the spaces, provided in violation of 1991 ADAAG 4.1.2 (5)(a), 2010
20
                     ADAS 208.1, 2013 CBC 11B-208.1 and 2016 CBC 11B-208.1;
21
                  e. One or more of the alleged parking space’s access aisles are not marked with a blue
22
                     borderline in violation of 2013 CBC 11B502.3.3 and 2016 CBC 11B-502.3.3;
23
24                f. One or more of the alleged accessible parking spaces’ access aisles is not marked

25                   with the statement “NO PARKING” in violation of 2010 ADAS 502.3.3, 2013 CBC
26
                     11B 502.3.3 and 2016 CBC 11B-502.3.3;
27
28


            COMPLAINT BY POMPONIO AGAINST TEMPKIN GROUP, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -7-
              Case 3:20-cv-04150-TSH Document 1 Filed 06/23/20 Page 8 of 11



 1                g. The alleged accessible route’s curb ramp’s surface slope’s flare exceeds ten percent
 2
                       (10%) in violation of 1991 ADAAG 4.7.5, 2010 ADAS 406.3, 2013 CBC 11B-
 3
                       406.2.2, and 2016 CBC 11B-406.2.2;
 4
                  h. There is no accessible entrance in violation of 1991 ADAAG 4.14, 2010 ADAS 206.4,
 5
 6                     2013 CBC 11B-206.4, 2016 CBC 11B-206.4;

 7                i.   The entrance gate’s surface within ten inches (10”) of the finished floor or ground
 8
                       surface does not have a smooth surface in violation of 2010 ADAS 404.2.10, 2013
 9
                       CBC 11B-404.2.10 & 2016 CBC 11B-404.2.10;
10
                  j.   The entrance gate hardware requires tight grasping, pinching, or twisting of the wrist
11
12                     to operate in violation of 1991 ADAAG 4.13.9, 2010 ADAS 404.2.7, 2013 CBC 11B-

13                     404.2.7 and 2016 CBC 11B-404.2.7;
14
                  k. The door leading to the restrooms require more than five pounds (5 lbs.) of force to
15
                       open in violation of 2013 CBC 11B-404.2.9 and 2016 CBC 11B-404.2.9;
16
                  l.   The hand operated flush control is not located on the open side of the water closet in
17
18                     violation of 1991 ADAAG 4.16.5, 2010 ADAS 604.6, 2013 CBC 11B-604.6 and 2016

19                     CBC 11B604.6;
20
                  m. The toilet paper dispenser is not located between seven inches to nine inches (7” – 9”)
21
                       in front of the water closet in violation of 1991 ADAAG 4.16.6, 2010 ADAS 604.7,
22
                       2013 CBC 11B-604.7 and 2016 CBC 11B-604.7.
23
24          25.        As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of her
25
     disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
26
     individuals in violation of 42 U.S.C. § 12181.
27
28


            COMPLAINT BY POMPONIO AGAINST TEMPKIN GROUP, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                        -8-
              Case 3:20-cv-04150-TSH Document 1 Filed 06/23/20 Page 9 of 11



 1          26.    Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
 2
     of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the
 3
     public who are physically disabled from full and equal access to these public facilities. Specifically,
 4
     Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
 5
 6   disabled persons are not discriminated against in receiving equal access to goods, services, and facilities

 7   as other more able-bodied persons.
 8
 9                                       SECOND CLAIM
                            VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
10                                     (As to all Defendants)
11
            27.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
12
     allegation contained in all prior and subsequent paragraphs.
13
14          28.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.

15   Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
16   pursuant to California law.
17
            29.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
18
     benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
19
20   to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.

21   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
22   costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.
23
24                                       THIRD CLAIM
25                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
                                       (As to all Defendants)
26
            30.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
27
     allegation contained in all prior and subsequent paragraphs.
28


            COMPLAINT BY POMPONIO AGAINST TEMPKIN GROUP, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -9-
             Case 3:20-cv-04150-TSH Document 1 Filed 06/23/20 Page 10 of 11



 1          31.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
 2
     Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
 3
     relief pursuant to California law.
 4
            32.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
 5
 6   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded

 7   to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
 8
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
 9
     costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
10
11
                                                    PRAYER
12
13   WHEREFORE, Plaintiff prays the following:

14          1.     For injunctive relief pursuant to 28 C.F.R. § 36.501 directing Defendants to modify their
15
     facilities and policies as required by law to comply with ADA regulations, including the ADAAG
16
     where required; institute policy to enable Plaintiff to use goods and services offered to the non-disabled
17
     public; provide adequate access to all citizens, including persons with disabilities; issue a permanent
18
19   injunction directing Defendants to maintain their facilities usable by Plaintiff and similarly situated

20   person with disabilities in compliance with federal regulations, and which provide full and equal access,
21
     as required by law;
22
            2.     Retain jurisdiction over Defendants until such time as the Court is satisfied that
23
     Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
24
25   facilities as complained of herein no longer occur and will not recur;

26          3.     Award Plaintiff all appropriate damages, including, but not limited to, either statutory
27
     damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
28
     Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of

            COMPLAINT BY POMPONIO AGAINST TEMPKIN GROUP, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 10 -
             Case 3:20-cv-04150-TSH Document 1 Filed 06/23/20 Page 11 of 11



 1   Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
 2
     both, and general damages in an amount within the jurisdiction of the Court, according to proof;
 3
            4.     Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
 4
     attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
 5
 6   52 and 54.3; and

 7          5.     Grant such other and further relief as this Court may deem just and proper.
 8
 9
     Dated: June 19th, 2020
10
                                                                  /s/ Daniel Malakauskas
11
                                                                  By: DANIEL MALAKAUSKAS, of,
12                                                                MALAKAUSKAS LAW, APC,
                                                                  Attorney for PLAINTIFF,
13                                                                Meryl Pomponio
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


            COMPLAINT BY POMPONIO AGAINST TEMPKIN GROUP, INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 11 -
